Title: To James Madison from Sylvanus Bourne, 30 September 1801 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


30 September 1801, Amsterdam. Forwards two issues of the Leiden Gazette. Recent reports of British victory in Egypt conflict with later accounts of Menou’s determination to hold out in the hope of receiving aid from France, the government of which appreciates “the importance of the Object as one means of attacking the Colossal Strength of GB. in the E[ast] I[ndies].” The settlement of indemnities in Germany under the Treaty of Lunéville is not yet determined. Elections for the bishoprics of Münster and Cologne have taken place, despite the opposition of France and Prussia, but these powers will eventually arrange matters with the emperor. Spain and Portugal have made peace, but the fate of the latter will depend on European events. Its colonial empire will “doubtless fall a victim to British Rapacity.” Reports the establishment of councils for Batavian and Helvetic republics under French auspices and the inauguration of the king of Etruria. A Franco-Russian treaty is in prospect, and Russia and England have also resolved their disputes by a treaty, to which Denmark and Sweden—with some limitations—will adhere. Denmark may not gain much as Great Britain has not restored its colonial possessions. Mentions that Great Britain is making preparations for conquests in the East Indies at the expense of Holland and Spain. Believes Great Britain seeks “by the extention of Colonial Conquests an indemnity for the Continental ones which have been made by France.” Sees no end to this business as “each of these great powers is invulnerable to the Other in their respective scenes of action.” Europe needs a “due equilibrium of Power” to ensure peace, but many believe the Continent is doomed to be the victim of “discordant & jarring passions” for many years yet.
 

   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 4 pp.; docketed by Wagner as received 26 Dec.


   A full transcription of this document has been added to the digital edition.
